DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, 12-14, 16-26, 28-32, 53 and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (WO 2013/151675).

Regarding claim 1. Yang et al discloses a device, comprising: 
an amorphous resistance-switching layer ([0093], i.e. the amorphous resistance-switching layers that comprises an electrically insulating composition, and an electrically conducting composition) comprising: 
an electrically semiconducting material ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting composition, and an electrically insulating aluminum-containing or silicon-containing composition)
the electrically semiconducting material  ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting composition, and an electrically insulating aluminum-containing or silicon-containing composition) having at least one of nitrogen and oxygen as electronegative element dopants (Page 17, [0101], i.e. An insulating oxynitride may have the formula AOxNy) doped within the electrically semiconducting material  ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting composition, and an electrically insulating aluminum-containing or silicon-containing composition) so as to decrease the electrical conductivity ([0078], i.e. The resistance of the mixture increases) of the electrically semiconducting material ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting composition, and an electrically insulating aluminum-containing or silicon-containing composition).
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.")
Furthermore, the limitation “the electrically semiconducting material having at least one of nitrogen and oxygen as electronegative element dopants doped within the electrically semiconducting material” is product-by-process limitation within a device claim.
As such the device claim only requires the electrically semiconducting material having at least one of nitrogen and oxygen as electronegative element within the electrically semiconducting material.
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim").
 ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting composition, and an electrically insulating aluminum-containing or silicon-containing composition [0101], i.e. An insulating oxynitride may have the formula AOxNy; A may be B, Al, Ga, In, C, Si, Ge, Sn, or any combination thereof. X may have a value in the range of about 1.3 to about 2.2; y may have a value of between about 0.9 and about 1.5.), 

and at least one electrode in electronic communication with the amorphous resistance-switching layer ([0015], i.e. The general structure of the device is a layered thin film set between at least two electrodes and capable of switching between two resistance states, one state having a relatively larger resistance compared to a second state). 

Regarding claim 3. Yang et al discloses all the limitations of the device of claim 1 above.
Yang et al further discloses wherein the electrically semiconducting material ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting composition, and an electrically insulating aluminum-containing or silicon-containing composition) of the amorphous resistance-switching layer is characterized as SC[Ox], SC[Ny] (Page 17, [0100], i.e. an insulating nitride may have a formula of ANx. X may suitably have a value between 0.9 to 1.5; A may have a valence of 3 to 4 in some embodiments. A may be, e.g., B, Al, Ga, In, C, Si, Ge, Sn, or any combination thereof.; Thus, ANx can be SiN.), or SC[OxNz], wherein SC comprises the electrically semiconducting material ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting composition, and an electrically insulating aluminum-

Regarding claim 4. Yang et al discloses all the limitations of the device of claim 3 above.
Yang et al further discloses wherein SC comprises an elemental semiconductor, a group IV compound semiconductor, a group III-V semiconductor, a group II-VI semiconductor, a group IV-VI semiconductor, a group II-V semiconductor, or any combination thereof (Page 17, [0100], i.e. an insulating nitride may have a formula of ANx. X may suitably have a value between 0.9 to 1.5; A may have a valence of 3 to 4 in some embodiments. A may be, e.g., B, Al, Ga, In, C, Si, Ge, Sn, or any combination thereof). 

Regarding claim 5. Yang et al discloses all the limitations of the device of claim 4 above.
Yang et al further discloses wherein the elemental semiconductor comprises Si, Ge, Se, Te, or any combination thereof (Page 17, [0100], i.e. an insulating nitride may have a formula of ANx. X may suitably have a value between 0.9 to 1.5; A may have a valence of 3 to 4 in some embodiments. A may be, e.g., B, Al, Ga, In, C, Si, Ge, Sn, or any combination thereof). 

Regarding claim 6. Yang et al discloses all the limitations of the device of claim 4 above.
Yang et al further discloses wherein the group IV compound semiconductor comprises SiC, GeC, or any combination thereof (Page 17, [0100], i.e. an insulating nitride may have a formula of ANx. X may suitably have a value between 0.9 to 1.5; A may have a valence of 3 to 4 in some embodiments. A may be, e.g., B, Al, Ga, In, C, Si, Ge, Sn, or any combination thereof).

Regarding claim 7. Yang et al discloses all the limitations of the device of claim 3 above.
Yang et al further discloses wherein SC comprises PbSnTe, Ti2SnTe5, Ti2GeTe5, CuCl, Cu2S, Bi2Te3, PbI2, MoS2, GaSe, SnS, Bi2S3, GaMnAs, InMnAs, CdMnTe, PbMnTe, CuInSe2, AgGaS2, ZnSiP2, AsS3, PtSi, BiI3, HgI2, TiBr, AgS, FeS2, Cu2ZnSnS4, or any combination thereof (Page 17, [0098], i.e. an insulating oxide suitably has the formula AOx. A (of AOx) may be a metal. A non-exhaustive listing of suitable metals includes, e.g., Be, Mg, Ca, Sr, Ba, Sc, Y, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Tc, Re, Fe, Ru, Os, Co, Rh, Ir, Ni, Pd, Pt, Cu, Ag, Au, Zn, Cd, B, Al, Ga, In, Si, Ge, Sn, Pb, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, or any combination thereof). 

Regarding claim 8. Yang et al discloses all the limitations of the device of claim 4 above.
Nx. X may suitably have a value between 0.9 to 1.5; A may have a valence of 3 to 4 in some embodiments. A may be, e.g., B, Al, Ga, In, C, Si, Ge, Sn, or any combination thereof).

Regarding claim 12. Yang et al discloses all the limitations of the device of claim 1 above.
Yang et al further discloses wherein the amorphous resistance-switching layer further comprises a metal (Page 17, [0102], i.e. the conducting composition suitably includes a metal).

Regarding claim 13. Yang et al discloses all the limitations of the device of claim 12 above.
Yang et al further discloses wherein the metal comprises Li, Na, K, Rb, Cs, Be, Mg, Ca, Sr, Ba, Sc, Y, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Tc, Re, Fe, Ru, Os, Co, Rh, Ir, Ni, Pd, Pt, Cu, Ag, Au, Zn, Cd, B, Al, Ga, In, C, Si, Ge, Sn, Pb, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, or any combination thereof (Page 17, [0102], i.e. The conducting composition suitably includes a metal. Exemplary metals include, e.g., Pt, Pd, Ni, Au, Ag, Cu, Zn, Cd, Hg, Al, Ga, In, Tl, Ge, Sn, Pb, Sb, Bi Ir, Os, Re, W, Ta, Hf, La, Rh, Ru, Tc, Mo, Nb, Zr, Y, Co, Fe, Mn, Cr, V, Ti, Sc, Be, Mg, Ca, Sr, Ba, Li, Na, K, Rb, Cs or any combination thereof).
 
Regarding claim 14. Yang et al discloses all the limitations of the device of claim 1 above.
Yang et al further discloses further comprising an additional layer in contact with the amorphous resistance-switching layer (Page 17, [0096-0097], i.e. It should be understood that the present disclosure includes embodiments in which a device includes one, two, three, four, or even more layers of amorphous material as described herein. In devices that feature multiple layers, there is no requirement that any two layers be identical to one another in terms of composition, shape, or characteristics. It should also be understood that a device may include two or more layers that are individually addressable. This may be accomplished by physically placing a layer into contact with an electrode (or physically disrupting electrical contact between a layer and an electrode. It may also be accomplished by addressing electrodes individually via a controller or other device. Insulating compositions may include, e.g., an insulating oxide, an insulating nitride, an insulating oxynitride, or any combination thereof). 

Regarding claim 16. Yang et al discloses all the limitations of the device of claim 14 above.
Yang et al further discloses wherein the additional layer comprises Li, Na, K, Rb, Cs, Be, Mg, Ca, Sr, Ba, Sc, Y, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Tc, Re, Fe, Ru, Os, Co, Rh, Ir, Ni, Pd, Pt, Cu, Ag, Au, Zn, Cd, B, Al, Ga, In, C, Si, Ge, Sn, Pb, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, or any combination thereof (Page 17, [0098-0099], i.e. an insulating oxide suitably has the formula AOx. A (of AOx) may be a metal. A non-exhaustive listing of suitable metals includes, e.g., Be, Mg, Ca, Sr, Ba, Sc, 

Regarding claim 17. Yang et al discloses all the limitations of the device of claim 14 above.
Yang et al further discloses wherein the additional layer comprises AOx, wherein A comprises Li, Na, K, Rb, Cs, Be, Mg, Ca, Sr, Ba, Sc, Y, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Tc, Re, Fe, Ru, Os, Co, Rh, Ir, Ni, Pd, Pt, Cu, Ag, Au, Zn, Cd, B, Al, Ga, In, Si, Ge, Sn, Pb, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, a nitride ANx, wherein A comprises B, Al, Ga, In, C, Si, Ge, or Sn, or an oxynitride AONy, wherein A comprises B, Al, Ga, In, Si, Ge, or Sn. or any combination thereof (Page 17, [0098], i.e. an insulating oxide suitably has the formula AOx. A (of AOx) may be a metal. A non-exhaustive listing of suitable metals includes, e.g., Be, Mg, Ca, Sr, Ba, Sc, Y, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Tc, Re, Fe, Ru, Os, Co, Rh, Ir, Ni, Pd, Pt, Cu, Ag, Au, Zn, Cd, B, Al, Ga, In, Si, Ge, Sn, Pb, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, or any combination thereof).

Regarding claim 18. Yang et al discloses all the limitations of the device of claim 14 above.
Yang et al further discloses wherein the additional layer comprises an oxynitride AOxNyMz, wherein A comprises B, Al, Ga, In, C, Si, Ge, Sn, or any combination thereof, and M comprises of Li, Na, K, Rb, Cs, Be, Mg, Ca, Sr, Ba, Sc, Y, Ti, Zr, Hf, V, 

Regarding claim 19. Yang et al discloses all the limitations of the device of claim 14 above.
Yang et al further discloses wherein the additional layer comprises C, Si, Ge, B2O3, Al2O3, Ga2O3, In2O3, Sc2O3, Y2O3, La2O3, SiO2, GeO2, SnO2, TiO2, ZrO2, HfO2, VO2, Nb2O5, Ta2O5, BN, AlN, Si3N4, Ge3N4, SiC, GeC or any combination thereof (Page 17, [0097-0099], i.e. Insulating compositions may include, e.g., an insulating oxide. An insulating oxide suitably has the formula AOx. X may have a value in the range from about 0.2 to about 4.50 or from about 0.4 to about 3.8. A non-exhaustive listing of suitable metals includes, e.g., Be, Mg, Ca, Sr, Ba, Sc, Y, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Tc, Re, Fe, Ru, Os, Co, Rh, Ir, Ni, Pd, Pt, Cu, Ag, Au, Zn, Cd, B, Al, Ga, In, Si, Ge, Sn, Pb, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, or any combination thereof). 

Regarding claim 20. Yang et al discloses all the limitations of the device of claim 1 above.
Yang et al further discloses wherein the electrically semiconducting species ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting 

Regarding claim 21. Yang et al discloses all the limitations of the device of claim 1 above.
Yang et al further discloses wherein the one or more electronegative elements dopants comprise O and N (Page 17, [0101], i.e. An insulating oxynitride may have the formula AOxNy). 

Regarding claim 22. Yang et al discloses all the limitations of the device of claim 1 above.
Yang et al further discloses wherein the electrically semiconducting species ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting composition, and an electrically insulating aluminum-containing or silicon-containing composition) comprises Si (Page 17, [0100], i.e. an insulating nitride may have a formula of ANx. X may suitably have a value between 0.9 to 1.5; A may have a valence of 3 to 4 in some embodiments. A may be, e.g., B, Al, Ga, In, C, Si, Ge, Sn, or any combination thereof). 

Regarding claim 23. Yang et al discloses all the limitations of the device of claim 1 above.
Yang et al further discloses wherein the device is configured as a resistive memory device, as a capacitive memory device, or both (Page 18, [0105], i.e. Also provided are memory devices that include a resistive switching device according to the present disclosure. A memory device may include at least two stable resistance states. The resistance states may be adapted for multi-bit non-volatile data storage). 

Regarding claim 24. Yang et al discloses all the limitations of the device of claim 23 above.
Yang et al further discloses wherein the device is a memory device having at least two resistance states (Page 18, [0105], i.e. Also provided are memory devices that include a resistive switching device according to the present disclosure. A memory device may include at least two stable resistance states. The resistance states may be adapted for multi-bit non-volatile data storage).

Regarding claim 25. Yang et al discloses all the limitations of the device of claim 23 above.
Yang et al further discloses wherein the device is characterized as being a non-volatile memory device having two or more stable states (Page 18, [0105], i.e. also provided are memory devices that include a resistive switching device according to the present disclosure. A memory device may include at least two stable resistance states. The resistance states may be adapted for multi-bit non-volatile data storage).

Regarding claim 26. Yang et al discloses all the limitations of the device of claim 23 above.
Yang et al further discloses wherein the device has two resistance states having non-volatile resistances that differ by at least 5% (Page 10, [0061], i.e. the mixture shows a low initial resistance~ 300 Ω and this low resistance state is stable under a negative bias. Under a positive bias, it is still stable below 4.5 V, but the resistance suddenly increases to a larger value around approximately 400 Ω when the bias exceeded 4.5 V). 

Regarding claim 28. Yang et al discloses all the limitations of the device of claim 14 above.
Yang et al further discloses wherein the additional layer is disposed between the amorphous resistance-switching layer and the electrode (Page 17, [0096-0097], i.e. It should be understood that the present disclosure includes embodiments in which a device includes one, two, three, four, or even more layers of amorphous material as described herein. In devices that feature multiple layers, there is no requirement that any two layers be identical to one another in terms of composition, shape, or characteristics. It should also be understood that a device may include two or more layers that are individually addressable. This may be accomplished by physically placing a layer into contact with an electrode (or physically disrupting electrical contact between a layer and an electrode. It may also be accomplished by addressing electrodes individually via a controller or other device. Insulating compositions may 

Regarding claim 29. Yang et al discloses all the limitations of the device of claim 14 above.
Yang et al further discloses wherein the additional layer (Page 17, [0096-0097], i.e. It should be understood that the present disclosure includes embodiments in which a device includes one, two, three, four, or even more layers of amorphous material as described herein. In devices that feature multiple layers, there is no requirement that any two layers be identical to one another in terms of composition, shape, or characteristics. It should also be understood that a device may include two or more layers that are individually addressable. This may be accomplished by physically placing a layer into contact with an electrode (or physically disrupting electrical contact between a layer and an electrode. It may also be accomplished by addressing electrodes individually via a controller or other device. Insulating compositions may include, e.g., an insulating oxide, an insulating nitride, an insulating oxynitride, or any combination thereof) is disposed between the amorphous resistance-switching layer and a gate electrode (Page 13, [0077], i.e. the trapping event also increases the energy of the nearby conductive material sites due to the electrostatic interaction energy, acting as an isolated floating gate that prevents the electron from passing through the nearby region). 

Regarding claim 30. Yang et al discloses all the limitations of the device of claim 14 above.
Yang et al further discloses wherein the additional layer comprises N, O, S, F, Cl, Br, or I (Page 17, [0101], i.e. An insulating oxynitride may have the formula AOxNy).

Regarding claim 31. Yang et al discloses all the limitations of the device of claim 1 above.
Yang et al further discloses wherein the device comprises two or more terminals ([0093], i.e. and at least two electrodes capable of electrical contact with the amorphous resistance-switching layer). 

Regarding claim 32. Yang et al discloses all the limitations of the device of claim 11 above.
Yang et al further discloses wherein the device comprises one or more gate electrodes (Page 13, [0077], i.e. the trapping event also increases the energy of the nearby conductive material sites due to the electrostatic interaction energy, acting as an isolated floating gate that prevents the electron from passing through the nearby region).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (WO 2013/151675) as applied to claims 1 and 14 above, and further in view of Chen et al (U.S. 2011/0266512).

Regarding claim 2. Yang et al discloses all the limitations of the device of claim 1 above.

Yang et al fails to explicitly disclose wherein the amorphous resistance-switching layer has a thickness in the range of from about 1 nm to about 30 nm.
However, Chen et al teaches the amorphous resistance-switching layer (Page 3, [0038], i.e. amorphous resistance-switching layer)  has a thickness in the range of from about 1 nm to about 30 nm (Page 3, [0038], i.e. from about 8 nm to about 30 nm as measured between one or more pairs of electrodes).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the device as disclosed in Yang et al with the amorphous resistance-switching layer has a thickness in the range of from about 1 nm to about 30 nm as disclosed by Chen et al.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The use of the amorphous resistance-switching layer with a thickness from about 8 nm to about 30 nm as measured between one or more pairs of electrodes in Chen et al provides for the predictable result of CMOS compatible nanoscale non-volatile resistance-switching devices that exhibit low power consumption and can be manufactured at low temperature using currently available silicon based semiconductor industry techniques (Chen et al, [0010]).

Regarding claim 15. Yang et al discloses all the limitations of the device of claim 14 above.
Yang et al further discloses wherein the additional layer (Page 17, [0096-0097], i.e. It should be understood that the present disclosure includes embodiments in which a device includes one, two, three, four, or even more layers of amorphous material as described herein. In devices that feature multiple layers, there is no requirement that any two layers be identical to one another in terms of composition, shape, or characteristics. It should also be understood that a device may include two or more layers that are individually addressable. This may be accomplished by physically placing a layer into contact with an electrode (or physically disrupting electrical contact between a layer and an electrode. It may also be accomplished by addressing electrodes individually via a controller or other device. Insulating compositions may include, e.g., an insulating oxide, an insulating nitride, an insulating oxynitride, or any combination thereof)
Yang et al fails to explicitly disclose the additional layer has a cross-sectional dimension in the range of from about 0.3 nm to about 10 nm.
However, Chen et al teaches wherein the additional layer has a cross-sectional dimension in the range of from about 0.3 nm to about 10 nm (Page 3, [0038], i.e. the one or more amorphous layers adding to a combined thickness of between about 4 nm and about 60 nm, or from about 5 nm to about 50 nm, or from about 6 nm to about 45 nm, or from about 7 nm to about 35 nm or even from about 8 nm to about 30 nm as measured between one or more pairs of electrodes).
See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The use of the one or more amorphous layers adding to a combined thickness of between about 4 nm and about 60 nm, or from about 5 nm to about 50 nm, or from about 6 nm to about 45 nm, or from about 7 nm to about 35 nm or even from about 8 nm to about 30 nm as measured between one or more pairs of electrodes in Chen et al provides for the predictable result of CMOS compatible nanoscale non-volatile resistance-switching devices that exhibit low power consumption and can be manufactured at low temperature using currently available silicon based semiconductor industry techniques (Chen et al, [0010]).
Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (WO 2013/151675) as applied to claim 4 above, and further in view of Yukawa et al (U.S. 8,399,881).

Regarding claim 9. Yang et al discloses all the limitations of the device of claim 4 above.
Yang et al further discloses wherein the group II-VI semiconductor has the formula AB, wherein A comprises Zn, Cd, or Hg (Page 17, [0099], i.e. A (of AOx) may be a metal. A listing of suitable metals includes, e.g. Zn)
Yang et al fails to explicitly disclose wherein the group II-VI semiconductor has the formula AB, wherein B comprises S, Se, or Te.
Yukawa et al teaches wherein the group II-VI semiconductor has the formula AB, wherein A comprises Zn, Cd, or Hg, and wherein B comprises S, Se, or Te (Col 8, line 45, i.e. ZnSO4).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the device as disclosed in Yang et al with the wherein the group II-VI semiconductor has the formula AB, wherein A comprises Zn, Cd, or Hg, and wherein B See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The use of ZnSO4 in Yukawa et al provides for the predictable result of providing a highly-reliable, inexpensive, and nonvolatile memory device and a semiconductor device including the memory device (Yukawa et al, abstract).

Regarding claim 10. Yang et al discloses all the limitations of the device of claim 4 above.
Yang et al further discloses wherein the group IV-VI semiconductor has the formula AB, wherein A comprises Sn or Pb (Page 17, [0099], i.e. A (of AOx) may be a metal. A listing of suitable metals includes, e.g. Sn), 
Yang et al fails to explicitly disclose wherein the group IV-VI semiconductor has the formula AB, wherein B comprises S, Se or Te.
Yukawa et al further discloses wherein the group IV-VI semiconductor has the formula AB, wherein A comprises Sn or Pb, and wherein B comprises S, Se or Te (Col 8, line 44, i.e. SnSO4).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the device as disclosed in Yang et al with the wherein the group IV-VI semiconductor has the formula AB, wherein A comprises Sn or Pb, and wherein B See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The use of SnSO4 in Yukawa et al provides for the predictable result of providing a highly-reliable, inexpensive, and nonvolatile memory device and a semiconductor device including the memory device (Yukawa et al, abstract).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (WO 2013/151675) as applied to claim 4 above, and further in view of Thornburg (U.S. 3,975,755).
 
Regarding claim 11. Yang et al discloses all the limitations of the device of claim 4 above.
Yang et al further discloses wherein the group II-V semiconductor has the formula A3B2, wherein A comprises Cd or Zn, (Page 17, [0099], i.e. A (of AOx) may be a metal. A listing of suitable metals includes, e.g. Zn)
Yang et al further discloses wherein the group II-V semiconductor has the formula A3B2, wherein B comprises P, As, or Sb.
Thornburg teaches wherein the group II-V semiconductor has the formula A3B2, wherein A comprises Cd or Zn, and wherein B comprises P, As, or Sb (Col 4, line 4-5, i.e. metastable hypereutectic Cd3As2).
See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The use of metastable hypereutectic Cd3As2 in Thornburg provides for the predictable result of a switching device that is highly resistant to devitrification (Thornburg, Col 1, lines 24-25).
 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (WO 2013/151675) as applied to claim 23 above, and further in view of Bednorz et al (U.S. 6,990,008).

Regarding claim 27. Yang et al discloses all the limitations of the memory device of claim 23 above.
Yang et al further discloses wherein the device has two resistance states (Page 18, [0105], i.e. also provided are memory devices that include a resistive switching device according to the present disclosure. A memory device may include at least two stable resistance states.

Bednorz et al teaches wherein the device has two resistance states having non-volatile capacitances that differ by at least 3% (Col. 5, lines 30-33, i.e. With this ratio of the maximum and minimum values of the conductivity of the switching member 18, a ratio Chigh/Clow of the capacitance values of the capacitor 2 of at least 10 to 100 or even higher can easily be achieved). 
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the device as disclosed in Yang et al with the wherein the device has two resistance states having non-volatile capacitances that differ by at least 3% as disclosed by Bednorz et al.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The use of with this ratio of the maximum and minimum values of the conductivity of the switching member, a ratio Chigh/Clow of the capacitance values of the capacitor 2 of at least 10 to 100 or even higher can easily be achieved in Bednorz et al provides for the predictable result of the change in conductance of the switching member will give rise to measurable change in device capacitance and may offer faster switching speeds, lower power consumption, and potentially lower manufacturing costs than currently available devices using existing technologies (Bednorz et al, Col 3, lines 17-22).

Response to Arguments
Applicant's arguments filed January 8, 2021 have been fully considered but they are not persuasive. 
	Rejections under 35 U.S.C. 102.  Regarding claim 1.  Applicant argues:
 The office action, however, does not identify disclosure in Yang that teaches these features, in particular the feature of “[an] electrically semiconducting material . . . the electrically semiconducting material having at least one of nitrogen and oxygen as electronegative element dopants doped within the electrically semiconducting material so as to decrease the electrical conductivity of the electrically semiconducting material.” Although the office action suggests that paragraphs [0013] and [0093] in Yang teach every feature of claim 1, applicant respectfully submits that these paragraphs do not anticipate claim 1 as amended.

The fact that Yang paragraphs [0013] and [0093] do not provide such disclosure is not
surprising. As explained in the attached declaration from Professor I-Wei Chen — a named inventor on the Yang reference — Yang does not teach (or suggest) introducing electronegative dopants into a semiconducting material so as to decrease the electrical conductivity of the semiconducting material, thereby making the semiconducting material more insulating. Instead, Yang is directed to the qualitatively different approach of mixing a conducting metal into an insulating material, which metal adds electrons so to make the insulating material more conducting, not more insulating.t Thus, Yang’s approach of mixing in a conducting metal cannot decrease the conducting character and increase the insulating character of the material.° Thus, unlike the claimed technology, Yang’s approach does not teach or suggest introducing electronegative dopants to decrease the electrical conductivity of a semiconducting material.

Applicant appears to be arguing that Yang does not teach an amorphous resistance-switching layer comprising an electrically semiconducting material, the electrically semiconducting material having at least one of nitrogen and oxygen as electronegative element dopants doped within the electrically semiconducting material so as to decrease the electrical conductivity of the electrically semiconducting material because Yang paragraphs [0013] and [0093] teach only a mixture of an electrically conducting species and a separate electrically insulating aluminum containing or silicon-containing species, and the paragraphs do not make any mention of (1) a semiconducting material; (2) the use of nitrogen and/or oxygen as dopants; or (3) the 
However, applicant’s disclosure in paragraph [0006] states the disclosed technology achieves this by adding an insulating species (e.g., an electronegative element) into a semiconducting species. 
Applicant’s further disclose states As one illustrative example, the disclosed compositions may be obtained by mixing O or N into Si, or by mixing an insulating oxide (such as Al.sub.2O.sub.3 or HfO.sub.2) or insulating nitride (such as Si.sub.3N.sub.4 or MN) into Si.
As such, the prior art of record discloses applicant’s claimed invention.
Applicant’s arguments are not persuasive.

Applicant further argues:
In addition, the insulating material as described in Yang is not the same as or equivalent to a semiconducting material, as recited in the subject application.° As Professor Chen explains,
the electrical conductivity of an insulating material is must lower than the electrical conductivity
of a semiconductor for the reason that the separation (i.e., the band gap) between the valence
band and the conduction band in an insulating material is relatively large when compared to the
separation between the valence band and the conduction band in a semiconducting material.’
Because of this, a person of ordinary skill in the art would understand that the insulating material
described in Yang is not the same as or equivalent to the semiconducting material recited in thepending claims, and such a person thus would not substitute a semiconducting material for an
insulating material when practicing Yang’s teaching.
Applicant notes the office’s suggestion made during the October 30, 2020 interview that
Yang’s disclosure at paragraph [0100] of a silicon-nitrogen compound anticipates applicant’s claim 1. With respect, the office’s suggestion is misplaced, as Yang paragraph [0100] does not
teach (or suggest) a nitrogen-doped silicon.
More specifically, Yang paragraph [0100] provides the following:
An insulating nitride may have a formula of ANx. X may suitably have a value between
0.9 to 1.5; A may have a valence of3 to 4 in some embodiments. A may be, e.g., B, Al,
Ga, In, C, Si, Ge, Sn, or any combination thereof.
It is true that when x = 1 in the above formula, the resulting compound is SiN. But it is also true that such a compound does not anticipate applicant’s claims.
First, the compound of Yang paragraph [0100] is an insulating nitride, not a semiconducting nitride, and those of ordinary skill in the art understand that an insulating material and a semiconducting material differ in terms of their band gaps, which difference in band gaps is why 
Instead, the material of Yang paragraph [0100] is a silicon nitride compound, in which
compound the orbitals of the silicon are paired with the orbitals of the nitrogen such that the resulting compound has only silicon-nitrogen bonds.’ Such a compound does not have any silicon-silicon bonds as present in a semiconducting silicon, and it is known to those of ordinary skill in the art that silicon-silicon bonds are the basis of a semiconductor;!” silicon-nitrogen
bonds have a much larger band gap than silicon-silicon bonds, and those of ordinary skill in the art will not rely on silicon-nitrogen bonds to construct a semiconductor. In addition, the x-ray
photoelectron spectra of silicon nitride are different than the x-ray spectra of doped silicon,
further confirming that the materials in Yang paragraph [0100] are different from the materials
claimed in the subject application.’ Accordingly, the silicon nitride compounds of paragraph
[0100] of Yang does not anticipate the doped materials of claim 1.

Applicant is arguing that Yang does not disclose applicant’s claim language because the prior art does not dope oxygen or nitrogen into a semiconductor species.
Applicant appears to be arguing a process of manufacturing rather than the device itself.
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim").
Further Applicant’s further disclose states As one illustrative example, the disclosed compositions may be obtained by mixing O or N into Si, or by mixing an insulating oxide (such as Al.sub.2O.sub.3 or HfO.sub.2) or insulating nitride (such as Si.sub.3N.sub.4 or MN) into Si.
Applicant further argues that Yang does not teach making a material less conductive by adding oxygen or nitrogen to a semiconductor.
Applicant appears to be arguing the process of making a device rather than the device itself.
Applicant’s figures 2 through 15 disclose device parameters with voltage, resistance, and current parameters. Conductivity is inversely proportional to resistance.  The less conductive a device is will make it for resistive.

Applicant’ has not claimed any conductivity that does not read on the prior art of record. 
As such, the prior art of record discloses applicant’s claimed invention.
Applicant’s arguments are not persuasive.

Applicant further argues in claim 1:
First, the office’s suggestion that the metals listed in applicant’s paragraph [0049] are defined as semiconducting species is incorrect. The metals listed in applicant’s paragraph [0049] are not identified as being semiconducting species by themselves, as applicant’s paragraph
[0060] explains that the resistance-switching layer “may further include one or more metals.”
Thus, applicant’s disclosure is clear that to the extent a metal is present, that metal is present in addition to the semiconducting species and the one or more electronegative dopant, not that the metal by itselfis the semiconducting species.

Applicant is arguing that Yang does not disclose “may further include one or more metals” in claim 1.
However this limitation is not recited in claim 1.
Furthermore, the use of the term “may” renders this limitation optional.
Applicant’s arguments are not persuasive.

Applicant further argues:
Second, to the extent Yang mentions the metals listed in applicant’s paragraph [0049],
Yang only describes the metals being used in electrodes,'® in electrically conducting materials,!’ or in electrically insulating materials'® — not that such metals are used in semiconductors, as recited in applicant’s claims. Further, even if Yang did teach that the listed metals were semiconductors (a point not conceded), the office action does not 

Applicant appears to be arguing that Yang does not teach a metal is used in semiconductors, or an electrically insulating materials as recited in claim 1.
However, applicant’s claim 1 does not require a metal.
Applicant’s arguments are not persuasive.

Applicant further argues that the Yang does not teach metals are also doped with oxygen and/or nitrogen as set forth in claim 1.
However, applicant’s claim does not state metals are also doped with oxygen and or nitrogen.
Applicant appears to be arguing a process of making the device rather than the device itself.
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim").
Furthermore, applicant’s disclosure in paragraph [0006] states the disclosed technology achieves this by adding an insulating species (e.g., an electronegative element) into a semiconducting species. 
Applicant’s further disclose states As one illustrative example, the disclosed compositions may be obtained by mixing O or N into Si, or by mixing an insulating oxide (such as Al.sub.2O.sub.3 or HfO.sub.2) or insulating nitride (such as Si.sub.3N.sub.4 or MN) into Si.
As such, the prior art of record discloses applicant’s claimed invention.
Applicant’s arguments are not persuasive.

Applicant further argues:

    PNG
    media_image1.png
    1112
    1295
    media_image1.png
    Greyscale

Applicant further argues that Yang does not teach making a material less conductive by adding oxygen or nitrogen to a semiconductor.
Applicant appears to be arguing the process of making a device rather than the device itself.
Applicant’s figures 2 through 15 disclose device parameters with voltage, resistance, and current parameters. Conductivity is inversely proportional to resistance.  The less conductive a device is will make it for resistive.

Applicant’ has not claimed any conductivity that does not read on the prior art of record. 
As such, the prior art of record discloses applicant’s claimed invention.
Applicant’s arguments are not persuasive.
Regarding 103 rejection.  Applicant argues:

    PNG
    media_image2.png
    251
    1228
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1331
    1216
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1211
    1231
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    206
    1226
    media_image5.png
    Greyscale


Applicant further argues that Yang does not teach making a material less conductive by adding oxygen or nitrogen to a semiconductor.

Applicant’s figures 2 through 15 disclose device parameters with voltage, resistance, and current parameters. Conductivity is inversely proportional to resistance.  The less conductive a device is will make it for resistive.
The prior art in figures 7a through 8d which shows voltage, resistance, and current parameters in the same range.
Applicant’ has not claimed any conductivity that does not read on the prior art of record. 
As such, the prior art of record discloses applicant’s claimed invention.
Applicant’s arguments are not persuasive.

Applicant’s further arguments are no persuasive for the reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arayashiki et al (U.S. 2014/0284536) discloses a silicon oxide layer as a resistive switching layer in RRAM.
Yang et al (WO2010085226) discloses switching layers comprising a semiconductor and nitrogen.
Takahashi et al (U.S. 2014/0008603) discloses resistance change layer comprises amorphous silicon and one of oxygen and nitrogen, wherein the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045.  The examiner can normally be reached on M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.E.B./           Examiner, Art Unit 2815                                                                                                                                                                                             


/NILUFA RAHIM/           Primary Examiner, Art Unit 2893